DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/10/2020 is/are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,619,514. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see comparison table below.

Claim 1, 2, 3, 4, 5, 6, 7, 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 1, 2, 4, 4, 1, 6, respectively of U.S. Patent No. 10,619,514 in view of NPL_20160513_Chamfer. 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.
Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
	With respect to the additional features recited in application claim 1, patent claim 1 fails to recite a chamfer around an insertion end of the eyelet, and that “block gasses from passing over the blades without interacting with the blades”. NPL_20160513_Chamfer teaches (P1Para3, P2 Bullet 9) that chamfers are used on holes to remove burrs, keep edges from being damaged, to make parts more forgiving during assembly, and that chamfers are commonly used as a lead-in for screws or bolts. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of patent claim 1 to add a chamfer to the edges of apertures 48 as NPL_20160513_Chamfer teaches that applying chamfers to holes is a known procedure to remove burrs, keep edges from being damaged, to make parts more forgiving during assembly, and that chamfers are commonly used as a lead-in for screws or bolts. The office notes that the claim language “without interacting with the blade” is subject to a 35 USC 112a rejection below for lack of written support for the claim language, and therefore the language of patent claim 1 anticipates that portion of the functional limitation to at least the same degree of support as applicant has for the cited functional language, and further, the office would like to note that the original claim language of patent claim 1 recited “… block gasses from passing over the blades without interacting with the blades …” which was amended due to a corresponding 35 USC 112a rejection below for lack of written support for the claim language.
For dependent claims 2, 3, 4, 5, 6, 7, 8, the recited limitations are contained in patent claims 3, 1, 2, 4, 4, 1, 6, respectively.

Instant Application 16/845,821
US Patent 10,619,514
Claim 1
Claim 1
A turbine shroud adapted to be mounted outward of blades included in a turbine wheel assembly and block gasses from passing over the blades without interacting with the blades, the turbine shroud comprising 

a carrier segment comprising metallic materials and configured to be mounted to other metallic components within the gas turbine engine, 

a blade track segment comprising ceramic matrix composite materials, the blade track segment including a runner that extends partway around a central axis and 


an attachment feature with an eyelet formed through the attachment feature, the eyelet is formed to include a chamfer around an insertion end of the eyelet, and 

an attachment pin configured to couple the blade track segment to the carrier segment, the attachment pin including a shaft that extends through the eyelet in the attachment feature of the blade track segment, and a compliant wrap that extends around a portion of the shaft.
A turbine shroud adapted to be mounted outward of blades included in a turbine wheel assembly and adapted to block gasses from passing over the blades, the turbine shroud comprising 


a carrier segment comprising metallic materials and configured to be mounted to other metallic components within a gas turbine engine, 

a blade track segment comprising ceramic matrix composite materials, the blade track segment including a runner that extends partway around a central axis to face a primary gas path of the gas turbine engine and 

a first attachment feature with a first eyelet formed through the first attachment feature, 



a first attachment pin configured to couple the blade track segment to the carrier segment, the first attachment pin including a first shaft comprising metallic materials that extends through the first eyelet in the first attachment feature of the blade track segment and a first compliant wrap that extends around the first shaft along at least a portion of the first shaft arranged inside the first eyelet, wherein the first compliant wrap has greater material compliance than the first shaft so that loads applied onto the blade track segment by the first attachment pin are distributed along the first attachment feature of the blade track segment, and wherein the first attachment pin includes locator shoulders comprising metallic materials that extend out from the first shaft to directly engage the first attachment feature of the blade track segment.
Claim 2
Claim 3
The turbine shroud of claim 1, wherein the compliant wrap has split construction so that is can be assembled over the shaft.
The turbine shroud of claim 2, wherein the first compliant wrap includes a plurality of wrap sections, the plurality of wrap sections including a first wrap section arranged between the locator shoulders, a second wrap section arranged forward of the locator shoulders, and a third wrap section arranged aft of the locator shoulders.
Claim 3
Claim 1
The turbine shroud of claim 1, wherein the compliant wrap is located in the opening of the attachment feature of the blade track segment.
… a first compliant wrap that extends around the first shaft along at least a portion of the first shaft arranged inside the first eyelet, … 
Claim 4
Claim 2
The turbine shroud of claim 1, wherein the attachment pin includes locator shoulders that extend out from the shaft and the compliant wrap is arranged along a length of the attachment pin between the locator shoulders.
… wherein the first attachment pin includes locator shoulders comprising metallic materials that extend out from the first shaft to directly engage the first attachment feature of the blade track segment. 

The turbine shroud of claim 1, wherein the compliant wrap is arranged along a length of the attachment pin between the locator shoulders.
Claim 5
Claim 4
The turbine shroud of claim 4, wherein the carrier is formed to include a mount aperture, the attachment feature of the blade track segment is located so that the eyelet of the blade track segment aligns with the mount aperture, and the attachment pin extends into the mount aperture.
The turbine shroud of claim 3, wherein the carrier segment is formed to include a forward mount aperture and an aft mount aperture, the first attachment feature of the blade track segment is located so that the first eyelet of the blade track segment aligns with the forward mount aperture and the aft mount aperture, and the first attachment pin extends into the forward mount aperture and the aft mount aperture with the second wrap section arranged in the forward mount aperture and the third wrap section arranged in the aft mount aperture.
Claim 6
Claim 4
The turbine shroud of claim 5, wherein the compliant wrap includes a plurality of wrap sections, the plurality of wrap sections including a first wrap section arranged between the locator shoulders and a second wrap section arranged in the mount aperture.
3. The turbine shroud of claim 2, wherein the first compliant wrap includes a plurality of wrap sections, the plurality of wrap sections including a first wrap section arranged between the locator shoulders, a second wrap section arranged forward of the locator shoulders, and a third wrap section arranged aft of the locator shoulders.

4. The turbine shroud of claim 3, wherein the carrier segment is formed to include a forward mount aperture and an aft mount aperture, the first attachment feature of the blade track segment is located so that the first eyelet of the blade track segment aligns with the forward mount aperture and the aft mount aperture, and the first attachment pin extends into the forward mount aperture and the aft mount aperture with the second wrap section arranged in the forward mount aperture and the third wrap section arranged in the aft mount aperture..
Claim 7
Claim 1
The turbine shroud of claim 1, wherein the compliant wrap has greater material compliance than the shaft so that loads applied onto the blade track segment by the attachment pin are distributed along the attachment feature of the blade track segment.
… wherein the first compliant wrap has greater material compliance than the first shaft so that loads applied onto the blade track segment by the first attachment pin are distributed along the first attachment feature of the blade track segment, … 
Claim 8
Claim 6
The turbine shroud of claim 1, wherein an undercut is formed in the shaft of the attachment pin and is axially aligned with the insertion end of the eyelet of the blade track segment.
The turbine shroud of claim 5, wherein undercuts are formed in the shaft of the first attachment pin, a first undercut is located in a first location along the first attachment pin between the locator shoulders and a forward portion of the first shaft, and a second undercut is located in a second location along the first attachment pin between the locator shoulders and an aft portion of the first shaft.
Claim 9
Claim 8
A turbine shroud adapted for use in a gas turbine engine, the turbine shroud comprising 




a carrier comprising metallic materials, 

a blade track segment comprising ceramic matrix composite materials, the blade track segment including a runner that extends partway around a central axis and 

an attachment feature with an opening formed through the attachment feature, and an attachment pin configured to couple the blade track segment to the carrier segment, the attachment pin including a shaft formed to include undercuts along the shaft to avoid edge loading of the blade track segment and extending through the opening in the attachment feature of the blade track segment, and 

a compliant wrap that extends around a portion of the shaft, wherein the compliant wrap has greater material compliance than the shaft.
7. A turbine shroud adapted for a gas turbine engine, mounted outward of blades included in a turbine wheel assembly and adapted to block gasses from passing over the blades, the turbine shroud comprising 

a carrier comprising metallic materials, 

a blade track segment comprising ceramic matrix composite materials, the blade track segment including a runner that extends partway around a central axis and 

an attachment feature with an opening formed through the attachment feature, and an attachment pin configured to couple the blade track segment to the carrier segment, the attachment pin including a shaft that extends through the opening in the attachment feature of the blade track segment and 



a compliant wrap that extends around the shaft along at least a portion of the shaft arranged inside the opening, wherein the compliant wrap has greater material compliance than the shaft, wherein the attachment pin includes locator shoulders that extend out from the shaft to directly engage the attachment feature of the blade track segment.

8. The turbine shroud of claim 7, wherein undercuts are formed in the shaft of the attachment pin, a first undercut is located in a first location arranged radially inward of and axially aligned with a forward edge of the opening defined by the attachment feature of the blade track segment, and a second undercut is located in a second location arranged radially inward of and axially aligned with an aft edge of the opening defined by the attachment feature of the blade track segment.



Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“(first/second) attachment feature” first present in claim 1/9/16/17 and “a second attachment feature” first present in claim 8
Corresponding structure:
Mounting post / protrusion, as informed by post 42/51/52 of Fig5
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L2, amend “and adapted to block gasses” to improve clarity
L8, amend “an attachment feature” to be “a first attachment feature” to remove confusion with the “second attachment feature” as recited in claim 16
The objection is extended all instances of the issue, and to each named structure that is later repeated for the “second attachment feature”, example: opening
Claim 14
Preamble, “should” is a clear typo of “shroud”, and will be read as such for the purpose of applying art
Claim 18
L1, “if” is a clear typo of “is”, and will be read as such for the purpose of applying art
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8, 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1
L2-3 limitation “and block gasses from passing over the blades without interacting with the blades” assuming that the cited limitation is in reference to the turbine shroud structure, fails to comply with the written description requirement as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of a turbine shroud that has no interaction with nearby moving turbine blades, as at the very least the turbine shroud will interact with the turbine blades by way of impacting the aerodynamic profile of the hot gas moving around the tip of the moving turbine blades, among other standard generic interactions.
Claim 17
L13-16, limitation “the attachment pin extending into the eyelet of the blade track segment through the chamfer so as to reduce stress induced in the blade track segment during use of the turbine shroud in the gas turbine engine.” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the cited limitation as the closest specification support is Para55 which discloses that complaint layer or wrap 64 reduces mounting stresses due to the distribution of load caused by the complaint wrap 64. The cited limitation above claims that a reduction of stress in the blade track segment during use is caused by the application of the chamfer-attachment pin arrangement, which Para55 and the specification in general does not support.
Claims dependent on a rejected claim are rejected based on dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1
L3, limitation “without interacting with the blades” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation
L5, limitation “the gas turbine engine” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 2
L2, limitation “so that is can be” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the cited limitation is unknown due to its grammar
Claim 3
L2, limitation “the opening” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 5
L3-4, limitation “the carrier” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 8
L2, limitation “and is axially …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation, as the cited may refer to any of the attachment pin, the shaft, or the undercut
Claim 9
L9, limitation “the carrier segment” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L10-11, limitation “and extending through …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure corresponds to the cited limitation, as the cited may refer to any of the shaft, the undercut, or the attachment pin in general
Claim 11
L2, limitation “so that is can be” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the cited limitation is unknown due to its grammar
Claim 16
L3, limitation “the first attachment feature” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 17
L14-16, limitation “so as to reduce stress induced in the blade track segment during use of the turbine shroud in the gas turbine engine.” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is (1) an inherent feature of the claimed arrangement of the attachment pin within the chamfered eyelet of the blade track segment, or (2), in light of the specification, if the cited limitation is a feature provided by additional structure not recited in the claim language.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 17, 19-20, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetters (US 2016/0186611), in view of NPL_20160513_Chamfer (see filewraper for pdf, dated 13 May 2016) and Floyd (US 9,175,571)
NOTE: For the ease of the reader NPL_20160513_Chamfer, can be found at: https://www.linkedin.com/pulse/answer-most-designers-might-find-difficult-fillet-vs-chamfer-shijo
Claim 1
Vetters discloses:
“A turbine shroud (Fig1-15, best seen Fig2) adapted to be mounted outward of blades included in a turbine wheel assembly and block gasses from passing over the blades without interacting with the blades (best seen Fig2, clearance gap above tip 29), the turbine shroud comprising 
a carrier segment (carrier 32) comprising metallic materials (Para11 “metallic carrier segments”, Para58) and configured to be mounted to other metallic components within the gas turbine engine (best seen Fig2, carrier 32 mounted to case 20 which is metallic, per Para39 “carrier 32 … is attached to the metallic case 20”), 
a blade track segment (blade track 34) comprising ceramic matrix composite materials (Para11, “blade track … formed from ceramic matrix composite material”, Para58), the blade track segment including a runner that extends partway around a central axis (best seen Fig2) and an attachment feature with an eyelet formed through the attachment feature (best seen Fig3, flanges 72 or 78 with apertures 48), … and 
an attachment pin (pins 46) configured to couple the blade track segment to the carrier segment (best seen Fig2/3), the attachment pin including a shaft (pins 46) that extends through the eyelet in the attachment feature of the blade track segment (best seen Fig2/3), …”
Vetters is silent to a chamfer on apertures 48, and the application of a compliant wrap around a portion of the shaft
NPL_20160513_Chamfer teaches (P1Para3, P2 Bullet 9) that chamfers are used on holes to remove burrs, keep edges from being damaged, to make parts more forgiving during assembly, and that chamfers are commonly used as a lead-in for screws or bolts.
Floyd teaches (Fig2-4; C2L49-60) that it is advantageous to apply a metal foam bushing 116 around the retaining pin in the metal / CMC / pin attachment arrangement, as this arrangement reduces stress in the CMC component, provides a secure interface, reduces vibration, and provides a more consistent loading condition in the CMC and metal attachment components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a chamfer to the edges of apertures 48 as NPL_20160513_Chamfer teaches that applying chamfers to holes is a known procedure to remove burrs, keep edges from being damaged, to make parts more forgiving during assembly, and that chamfers are commonly used as a lead-in for screws or bolts, and to apply the metal foam bushing of Floyd to the pin arrangement of Vetters to result in ‘a compliant wrap that extends around the shaft along at least a portion of the shaft arranged inside the eyelet, wherein the compliant wrap has greater material compliance than the shaft so that loads applied onto the blade track segment by the attachment pin are distributed along the attachment feature of the blade track segment’ as Floyd teaches that this application provides the advantages of reduces stress in the CMC component, provides a secure interface, reduces vibration, and provides a more consistent loading condition in the CMC and metal attachment components to the arrangement of Vetters.
Claim 3
The combination of Vetters, NPL_20160513_Chamfer, and Floyd, discloses: “The turbine shroud of claim 1, wherein the compliant wrap is located in the opening of the attachment feature of the blade track segment (limitation is within the scope of discussion of the combination in claim 1, metal foam 116 extends along full length of pin 46, of which a plurality of sub-sections may be considered).”
Claim 7
The combination of Vetters, NPL_20160513_Chamfer, and Floyd, discloses: “The turbine shroud of claim 1, wherein the compliant wrap has greater material compliance than the shaft so that loads applied onto the blade track segment by the attachment pin are distributed along the attachment feature of the blade track segment (functional limitation; Floyd: limitation is within the scope of discussion of combination in claim 1; metal foam 116; C2L49-60).”
Claim 17
The combination of Vetters, NPL_20160513_Chamfer, and Floyd, discloses: 
“A turbine shroud radially encasing a turbine in a gas turbine engine (Vetters: Fig1-15, best seen Fig2), the turbine shroud comprising 
a carrier (Vetters: carrier 32) including a body plate and a support flange extending radially inward from the body plate (Vetters: best seen Fig2/3, body 54, flanges of channels 66), the support flange formed to define a mount aperture (Vetters: best seen Fig3, slots 25/40/50), 
a blade track segment comprising ceramic matrix composite materials (Vetters: blade track 34; Para11, “blade track … formed from ceramic matrix composite material”, Para58), the blade track segment including a runner that extends partway around a central axis (Vetters: best seen Fig2) and 
an attachment feature with an eyelet formed through the attachment feature (Vetters: best seen Fig3, flanges 72 or 78 with apertures 48), the eyelet is formed to include a chamfer with an axially facing surface of the attachment feature that faces the support flange of the carrier (limitation is within the scope of the combination discussed in claim 1; chamfer added as taught by NPL_20160513_Chamfer), and an attachment pin including a shaft that is configured to couple the blade track segment to the carrier (Vetters: pins 46; best seen Fig2/3), the attachment pin extending into the eyelet of the blade track segment through the chamfer (Vetters: best seen Fig2/3) so as to reduce stress induced in the blade track segment during use of the turbine shroud in the gas turbine engine (functional limitation. As per interpretation (1) from the 35 USC 112b section above: the limitation is an inherent property of the arrangement as claimed. As per interpretation (2) from the 35 USC 112b section above: the limitation is within the scope of the combination as discussed in claim 1, as the metal foam bushing 116 of Floyd teaches the reduction of stress.).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II.
Claim 19
The combination of Vetters, NPL_20160513_Chamfer, and Floyd, discloses: “The turbine shroud of claim 17, wherein the eyelet in the attachment feature of the blade track segment is aligned with the mount aperture in the support flange of the carrier (Vetters: best seen Fig2), and the attachment pin extends through the eyelet and into the mount aperture (Vetters: best seen Fig2/3).”
Claim 20
The combination of Vetters, NPL_20160513_Chamfer, and Floyd, discloses: “The turbine shroud of claim 17, wherein the support flange is integral with the body plate of the carrier (Vetters: best seen Fig2/3).”


Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, 35 U.S.C. 112(b), and corresponding objections set forth in this Office action.
Claim 9
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “the attachment pin including a shaft formed to include undercuts along the shaft to avoid edge loading of the blade track segment and extending through the opening in the attachment feature of the blade track segment,” in combination with the remaining limitations of the claim.

Claim 2, 4-6, 8, 10-16, 18 would be allowable if rewritten to overcome the rejection(s) under the corresponding Double Patenting, 35 U.S.C. 112(a), 35 U.S.C. 112(b), and corresponding objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “wherein the compliant wrap has split construction so that is can be assembled over the shaft.” in combination with the remaining limitations of the claim.
Claim 4
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “wherein the attachment pin includes locator shoulders that extend out from the shaft and the compliant wrap is arranged along a length of the attachment pin between the locator shoulders.” in combination with the remaining limitations of the claim.
Claims 5/6 would be allowable based on dependency on claim 4.
Claim 8
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “wherein an undercut is formed in the shaft of the attachment pin and is axially aligned with the insertion end of the eyelet of the blade track segment.” in combination with the remaining limitations of the claim.
Claim 10-16 would be allowable based on dependency on claim 9.
Claim 18
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations “wherein the shaft if formed to include undercuts along the shaft that are axially aligned with the chamfer of the eyelet in the attachment feature.” in combination with the remaining limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747